UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A/A (Amendment No. 1 to the Form 8-A filed on November 18, 2009) FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 BARNES & NOBLE, INC. (Exact name of registrant as specified in its charter) Delaware 06-1196501 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 122 Fifth Avenue, New York, New York (Address of principal executive offices) (Zip Code) Title of each class to be so registered Name of each exchange on which each class is to be registered Series I Preferred Stock Purchase Rights New York Stock Exchange If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.þ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.q Securities Act registration statement file number to which this form relates: (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: (Title of class) (Title of class) EXPLANATORY NOTE Barnes & Noble, Inc. (the “Registrant”) hereby amends and supplements its registration statement on Form 8-A filed with the Securities and Exchange Commission on November18, 2009 (the “Original Registration Statement”) as follows: Item 1.Description of Registrant’s Securities to be Registered. Item 1 of the Original Registration Statement is hereby amended by incorporating by reference into this registration statement on Form 8-A/A the content of Item 1.01 of each of the following Form 8-Ks of the Registrant: (1)the second Form 8-K filed on February 17, 2010; and (2)the Form 8-K filed on June23, 2010. These Form 8-Ks describe certain amendments made to the Rights Agreement, dated as of November 17, 2009, between the Registrant and Mellon Investor Services LLC, as rights agent.Copies of such amendments are attached hereto as Exhibits 4.2 and 4.3 and are hereby incorporated by reference herein. Item 2.Exhibits. Item 2 of the Original Registration Statement is hereby amended and supplemented by adding the following exhibits: Exhibit No. Description First Amendment dated as of February 17, 2010, to the Rights Agreement dated as of November 17, 2009, between Barnes & Noble, Inc. and Mellon Investor Services LLC, as rights agent (incorporated by reference to the Registrant’s second Form 8-K filed with the Securities and Exchange Commission on February 17, 2010) Second Amendment dated as of June 23, 2010, to the Rights Agreement dated as of November 17, 2009, between Barnes & Noble, Inc. and Mellon Investor Services LLC, as rights agent (incorporated by reference to the Registrant’s Form 8-K filed with the Securities and Exchange Commission on June23, 2010) SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. BARNES & NOBLE, INC. Date: June 23, 2010 By: /s/Joseph J. Lombardi Name:Joseph J. Lombardi Title: Chief Financial Officer Exhibit Index Exhibit No. Description First Amendment dated as of February 17, 2010, to the Rights Agreement dated as of November 17, 2009, between Barnes & Noble, Inc. and Mellon Investor Services LLC, as rights agent (incorporated by reference to the Registrant’s second Form 8-K filed with the Securities and Exchange Commission on February 17, 2010) Second Amendment dated as of June 23, 2010, to the Rights Agreement dated as of November 17, 2009, between Barnes & Noble, Inc. and Mellon Investor Services LLC, as rights agent (incorporated by reference to the Registrant’s Form 8-K filed with the Securities and Exchange Commission on June23, 2010)
